What are your best accomplishments? What have you done that you are really proud

of? What have you done that other people and/or your family are proud of?

Wu Mam Elenents My fanule 3 TL oe Proud oF is My
vadvaton L. /remn Aghscheol 3 Ring QA Prouider For my Family m
Ay UU» 1 others Whe aren Fasnuly LZ normally Sypert Shem
Uinth Mechancad 1s3ve2, Phabng Thur Nomes landscaping, » Qaby sitting '
YW Wan Our being, Someone to -+ulc te,
What are your best attributes? What are your best characteristics? What are the best

things about you as a person?

My best Characteiotic> We Med Wm a fourmg, 1, CArINg ,
Thought Pol, Seitless , 3 Supporting persian,
What are your short term goals? If you go to prison, what are your plans? And if you
do not go to prison, what are your immediate plans? What do you want to accomplish

first? ‘
Hy begest shen term Gal tse Assis My mon in
Firencng another ovr, LF LT qe to Wisen L flan to Otay
Altay rom any smstondect- 3 ty make My tne. as Casy a3 fdorible..

“L would le to Naue ov +e Lec myer Loot ; Dass hne, The
first Thing . L want ts accoma sh 15. a plant beop myselé From
Lecomine, a vepeak ender or mmate te any wointution,
What are your long term goals? How do you see yourself in a year or five years or ten

or twenty? | | | 7

‘Ln the Jeter Years td Come Aly Fasruly 3 hie plans fo.
Stet Up a sting ok Farry owrid Qvsinerses, In Haunple
mechounie Sheps, Accu lng. sinope ; tact Hood Yestu rants Car |
dealerships, Or Clothing STones,
Are you a better person now? Why? What are you doing to improve yourself now

and in the future?

In ny perenal paneaa, Tam amuch better perron Now,
Lay <p \pecause. Crihcally Mine perere. b ace on cl Situation
Nov 4 TL dont Nae a Cloodes oodgement on sitwations de tp dg,
Y5@. Now te Wproue myselk Tim becoming, Very pahent 7 for Yoshiro,
anything. wn the /otore ill dtay Clean 7 keep a leveled head.
You broke the law! The Judge may be concerned that you will tiene laws in the
future. The Judge will consider how the sentence you receive will deter or keep you
from committing crimes in the future. The Judge will also consider the need to
protect the public from further crimes you may commit. Why should the Judge
believe you are not a threat or risk? What type or length of sentence is necessary to

deter or keep you from committing crimes in the future and to protect the public?

She Judy. AWNovlel Deheue Tm not a-Haread or Prsie
pecawme “DL now Not+e Manne +o Udlence or Crimnal bondoc Fo
t GF 4 ae
Achieve My taunts 3 Need>, /readmerrt is.all L ckem Pecessary AD
Keep me From committing crnes, A org as b have a Cher head LU
Alweys Male an apprepnete. decrton.

10
Do you need educational or vocational training? What type or length of sentence is
sufficient but not greater than necessary to provide you with needed educational or

vocational training?

TL cbt Absolutely Sk L feed any Araingng oe fhe
[Rofex09 FE Fate in mined, bot T wooldnt nnd accepting He. trewung,
We. cher test sentence. fosrible is Needed fo pretide. mM (with
anirepreneur “al Fawn ) Corsidering, Shia Yeo dont need a Sretihic.
dearee For tu Hite.

11
